PER CURIAM:
Earnestine J. Saunders seeks to appeal the district court’s order denying her motion filed pursuant to Fed.R.Civ.P. 60(b), seeking to reopen her case following the district court’s adverse grant of summary judgment. We affirm the district court’s denial of relief. Rule 60(b) may not be used to relitigate claims already decided by the court, CNF Constructors, Inc. v. Donohoe Constr. Co., 57 F.3d 395, 400 (4th Cir.1995), and Saunders has raised no new ground to call into question the propriety of the district court’s decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED